United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10533
                        Conference Calendar



EPITACIO ARVIZO-PENA,

                                    Petitioner-Appellant,

versus

ANTONIO MEDELLIN,
                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:05-CV-33
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Epitacio Arvizo-Pena, federal inmate # 11624-051, filed a

petition under 28 U.S.C. § 2241 challenging his 2002 conviction

and sentence for illegal reentry following deportation.       He

contends that his sentence is illegal in light of United States

v. Booker, 543 U.S. 220 (2005).   Arvizo-Pena’s Booker claim was

not properly brought under 28 U.S.C. § 2241.   See Padilla v.

United States, 416 F.3d 424, 426-27 (5th Cir. 2005).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10533
                               -2-

     Arvizo-Pena has waived appeal of any ineffective-assistance

claims by failing to brief them here.    See Yohey v. Collins, 985

F.2d 222, 225 (5th Cir. 1993).

     The judgment of the district court is AFFIRMED.